Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10 and 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grethel et al. (U.S. Publication 2012/0060488), hereinafter “Grethel”.
In regards to claim 1, Grethel discloses a hydraulic arrangement for a vehicle transmission, comprising: a hydraulic pump (10) for providing a system pressure for a first hydraulic system circuit (70) and a lubrication pressure for a second hydraulic lubrication circuit (70) ; and a control valve (50) connected between a pump outlet of the pump (10) and the two hydraulic circuits (70, 100) and has two different switching positions; wherein the control valve (50), depending on its switching position, acts as a hydraulic connection between the pump (10) and the system circuit (70) or between the pump (10) and the lubrication circuit (70).
In regards to claim 2, a storage unit (60) is hydraulically connected to the system circuit (70).
In regards to claim 3, the control valve (10) changes its switching position if the system pressure reaches or drops below a predetermined minimum system pressure, or if the system pressure reaches or exceeds a predetermined maximum system pressure.  See para. [0034] which discloses that the pump supplies higher pressure for the actuator system 70 and a comparatively  lower pressure for the cooling system 100.
In regards to claim 6, the control valve (50) comprises a 3/2-way valve.
In regards to claim 11, see the rejection of claims 1-3
In regards to claim 13, see the rejection of claim 6.
Claim(s) 1-XXX is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al. (U.S. Patent 9,500,277), hereinafter “Jo”.
In regards to claim 1, Jo discloses a hydraulic arrangement for a vehicle transmission, comprising: a hydraulic pump (2) for providing a system pressure for a first hydraulic system circuit (10) and a lubrication pressure for a second hydraulic lubrication circuit (6); and a control valve (16) connected between a pump outlet of the pump and the two hydraulic circuits (10, 6) and has two different switching positions; wherein the control valve (16), depending on its switching position, acts as a hydraulic connection between the pump (2) and the system circuit (10) or between the pump (2) and the lubrication circuit (6).
In regards to claim 3, the control valve (16) changes its switching position if the system pressure reaches or drops below a predetermined minimum system pressure, or if the system pressure reaches or exceeds a predetermined maximum system pressure.
In regards to claim 4, based on a falling system pressure after the latter reaches or drops below the minimum system pressure, the control valve moves to the first switching position for a hydraulic connection of the pump to the system circuit.
In regards to claim 5, based on a rising system pressure after the latter reaches or exceeds the maximum system pressure, the control valve moves to a second switching position for a hydraulic connection of the pump to the lubrication circuit.
In regards to claim 6, the control valve (16) comprises a 3/2-way valve.
In regards to claim 7, the control valve (16) is releasably held in its second switching position by a holding valve unit (28).
In regards to claim 8, the holding valve unit (28) is actuable depending on the system pressure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Grethel.
In regards to claim 11, Jo discloses all of the elements as discussed in relation to claims 1-3. 
Jo does not specifically disclose a storage unit connected to the system circuit. 
However, Grethel teaches a hydraulic arrangement which includes a storage unit (60) fluidly connected to a system circuit (70).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made the hydraulic arrangement of Jo to include a storage unit hydraulically connected to the system circuit to ensure a supply of hydraulic energy at the appropriate pressure as taught by Grethel (para. [0034]).
In regards to claim 12, based on a falling system pressure after the latter reaches or drops below the minimum system pressure, the control valve moves to the first switching position for a hydraulic connection of the pump to the system circuit; or based on a rising system pressure after the latter reaches or exceeds the maximum system pressure, the control valve moves to a second switching position for a hydraulic connection of the pump to the lubrication circuit.
In regards to claim 13, the control valve (16)comprises a 3/2-way valve.
In regards to claim 14, the control valve (16) is releasably held in its second switching position by a holding valve unit (28).
In regards to claim 15, the holding valve unit (28) is actuable depending on the system pressure.
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753